United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2732
                                   ___________

Jeffrey A. Olson,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
Bonnie Ellingboe; McCullough, Smith, *
Kempe, Williams and Cyr, P.A.,       *   [UNPUBLISHED]
                                     *
            Appellees.               *
                               ___________

                             Submitted: January 6, 2005
                                Filed: January 25, 2005
                                 ___________

Before BYE, MELLOY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jeffrey Olson appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
complaint. After de novo review, see Springdale Educ. Ass’n v. Springdale Sch.
Dist., 133 F.3d 649, 651 (8th Cir. 1998), we conclude that dismissal was proper
because neither defendant was acting under color of state law, see Youngblood v. Hy-
Vee Food Stores, Inc., 266 F.3d 851, 855 (8th Cir. 2001), cert. denied, 535 U.S. 1017



      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
(2002). We also grant McCullough, Smith, Kempe, Williams, & Cyr, P.A.’s motion
to strike.

       We note that the district court enjoined Olson from filing any further lawsuits
in the district court without first receiving permission from the court to do so. In
these circumstances, we believe it is appropriate to modify the district court’s
injunction so that it prohibits Olson, without first obtaining leave of court, from filing
any further lawsuits in the district court when those lawsuits involve matters related
to his state-court custody and divorce proceedings. See Cromer v. Kraft Foods N.
Am., Inc., 390 F.3d 812, 817-19 (4th Cir. 2004); Sassower v. Carlson, 930 F.2d 583,
584-85 (8th Cir. 1991) (per curiam).
                         ______________________________




                                           -2-